Citation Nr: 1528147	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  11-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.  He died in March 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which, in relevant part, denied the appellant's claim of entitlement to service connection for the cause of death. 

In January 2014 the Board requested an advisory medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2014).  The VHA specialist provided his response in March 2014. 

In an April 2014 decision, the Board denied entitlement to service connection for cause of the Veteran's death.  The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a March 2015 Order pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for the cause of the Veteran's death.

To establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2014).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2014).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2014).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.

The Veteran died on March [redacted], 2011.  The death certificate reflects that the cause of death was metabolic encephalopathy due to methanol intoxication.   

At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD) at a 30 percent disability rating, residuals gunshot wound of right upper arm at a 20 percent disability rating and residuals gunshot wound of the right shoulder at a 20 percent disability rating.

The appellant contends that that the Veteran's alcoholism, which caused his death, resulted from his service-connected PTSD. 

The Board notes that no compensation shall be paid for a disability if the disability is the result of a veteran's own willful misconduct or abuse of alcohol or drugs; however, a veteran is not precluded from receiving compensation for an alcohol abuse disability acquired as secondary to, or a symptom of, a veteran's service-connected disability.  See 38 U.S.C.A. § 1110 (West 2002); see also Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).  Thus, service connection for the cause of the Veteran's death - metabolic encephalopathy due to methanol intoxication - would only be warranted if such was secondary to or a symptom of a service-connected disability. 

As noted above, in January 2014 the Board requested an advisory medical opinion from the VHA.  In March 2014, the VHA specialist, who is a psychiatrist at the Malcom Randall VA Medical Center and an adjunct clinical assistant professor at the University of Florida College of Medicine, Department of Psychiatry, determined that it was unlikely that the Veteran's ingestion of methanol was an attempt to commit suicide but, rather, was an attempt to "conceal the extent of his drinking".  However, as noted by the Parties in the March 2015 JMR, the VHA specialist failed to provide an opinion as to whether the Veteran's alcohol abuse was related to his service-connected PTSD.  

The parties also agreed that the evidence suggests a relationship between the Veteran's alcohol disorder, his PTSD, and his fatal methanol ingestion.  Notably, a 1996 VA examination report documented the Veteran's report that he drank alcohol to "numb his pain" and control his physical and emotional pain, the appellant has stated that her husband was a chronic alcoholic because of his PTSD and the March 2014 VHA examiner connected the Veteran's methanol ingestion to his alcohol abuse disorder with his conclusion that the Veteran drank the methanol "with the intention of concealing the extent of his drinking."

Accordingly, in conjunction with the March 2015 JMR, a remand is warranted to obtain a medical opinion which specifically addresses whether the Veteran's service-connected PTSD caused or aggravated his alcohol abuse disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's entire claims file to an appropriate VA medical specialist.  The specialist should provide an opinion as to whether the Veteran's alcohol abuse was caused or aggravated by his service-connected PTSD.  For purposes of the opinion, the reviewer should also specifically consider any VA medical records, service treatment records, the VHA opinion dated in March 2014, and any medical principles that apply to the facts and medical issue of this case.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal (entitlement to service connection for the cause of the Veteran's death) should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




